

115 HR 2911 IH: National Museum of the American Latino Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2911IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Ms. Ros-Lehtinen (for herself, Mr. Serrano, Mr. Curbelo of Florida, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cárdenas, Mrs. Torres, Mr. Hurd, Mr. King of New York, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Natural Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish within the Smithsonian Institution the National Museum of the American Latino, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Museum of the American Latino Act. 2.FindingsCongress finds the following:
 (1)The United States is a symbol of democracy, freedom, and economic opportunity around the world, and the legacy of Latinos is deeply rooted in the very fabric of the history, democracy, freedom, and economic opportunity of the United States.
 (2)There exists no national museum within the Smithsonian Institution that is devoted to the documentation and explication of Latino life, art, history, and culture.
 (3)The establishment of the National Museum of the American Latino will be consistent with the purposes of the Smithsonian Institution, created by Congress in 1846, for the increase and diffusion of knowledge.
 (4)The National Museum of the American Latino— (A)will be the keystone for people in the United States and other Smithsonian Institution visitors to learn about Latino contributions to life, art, history, and culture in the United States at its signature location on the National Mall; and
 (B)will serve as a gateway for visitors to view other Latino exhibitions, collections, and programming at other Smithsonian Institution facilities and museums throughout the United States and the territories of the United States.
 (5)The National Museum of the American Latino will be unique among the museums of the Smithsonian Institution in that a significant number of the museum's staff will have joint positions throughout the various other museums and research centers of the Smithsonian Institution—
 (A)resulting in a decreased need for resources for the National Museum of the American Latino on the National Mall; and
 (B)contributing to an integrated approach in telling the story of the United States in exhibits and collections throughout the Smithsonian Institution.
 (6)By sharing resources (including funding and staff) that are provided by direct appropriation to the National Museum of the American Latino and resources that are provided to other units of the Smithsonian Institution, the National Museum of the American Latino will serve as a key agent in stimulating and increasing Smithsonian Institution activities dedicated to the collection, preservation, research, and exhibition of Latino historical and cultural material reflecting the breadth and depth of the experiences of Latino history and culture throughout the Smithsonian Institution.
 3.DefinitionsIn this Act: (1)Board of RegentsThe term Board of Regents means the Board of Regents of the Smithsonian Institution.
 (2)Board of TrusteesThe term Board of Trustees means the Board of Trustees of the National Museum of the American Latino as established by section 5.
 (3)DirectorThe term Director means the Director of the National Museum of the American Latino. (4)MuseumThe term Museum means the National Museum of the American Latino established by section 4.
 (5)SecretaryThe term Secretary means the Secretary of the Smithsonian Institution. 4.Establishment of museum (a)EstablishmentThere is established within the Smithsonian Institution a museum to be known as the National Museum of the American Latino.
 (b)PurposesThe purposes of the Museum are— (1)to illuminate the story of the United States for the benefit of all by featuring Latino contributions; and
 (2)to provide for— (A)the collection, study, research, publication, and establishment of exhibitions and programs relating to Latino life, art, history, and culture that encompass—
 (i)Latino contributions to the early history of what now encompasses the United States of America and its territories;
 (ii)Latino contributions in the armed services from the earliest days of the American Revolution to current military activities in defense of our freedoms;
 (iii)Latino contributions to the freedom, well-being, and economic prosperity of all people in the United States through historical movements;
 (iv)entrepreneurial and charitable activities of Latinos; and (v)contributions by Latinos to—
 (I)the social, natural, and physical sciences; and (II)art, history, and culture, including food, music, dance, film, theater, sports, and other forms of popular culture in the United States; and
 (B)collaboration between the Museum, other museums and research centers of the Smithsonian Institution, and other museums and educational institutions throughout the United States and abroad, to promote the study and appreciation of Latino life, art, history, culture, and its impact on society in the United States, including collaboration concerning joint research projects, programs, exhibitions, collection management, and training of museum staff.
					5.Board of trustees
 (a)EstablishmentThere is established within the Smithsonian Institution a Board of Trustees of the Museum with the duties, powers, and authority specified in this section.
			(b)Duties
 (1)In generalThe Board of Trustees— (A)shall—
 (i)make recommendations to the Board of Regents concerning the location, planning, design, and construction of the Museum;
 (ii)recommend annual operating budgets for the Museum to the Board of Regents; (iii)adopt bylaws for the Board of Trustees;
 (iv)report annually to the Board of Regents on the acquisition, disposition, and display of Latino collections, objects and artifacts, and on other appropriate matters; and
 (v)advise and assist the Board of Regents on all matters relating to the administration, operation, maintenance, and preservation of the Museum; and
 (B)may delegate the duties described in clauses (i) through (iv) of subparagraph (A) to the Director. (2)Principal responsibilitiesSubject to the general policies of the Board of Regents, the Board of Trustees shall have the sole authority to—
 (A)purchase, accept, borrow, or otherwise acquire artifacts and other objects for addition to the collections of the Museum;
 (B)loan, exchange, sell, or otherwise dispose of any part of the collections of the Museum, with the proceeds of such transactions to be used for additions to the collections of the Museum; and
 (C)specify criteria with respect to the use of the collections and resources of the Museum, including policies on programming, education, exhibitions, and research with respect to—
 (i)the life, art, history, culture, and other aspects of Latinos in the United States and the territories of the United States;
 (ii)the role of Latinos in the history of the United States from the arrival of the first explorers to the Americas to the present;
 (iii)the contributions of Latinos to society and culture in the United States, and exploring what it means to be an American; and
 (iv)sharing how values in the United States such as resiliency, optimism, and spirituality are reflected in Latino history and culture.
 (3)Other responsibilitiesSubject to the general policies of the Board of Regents, the Board of Trustees shall have authority to—
 (A)provide for preservation, restoration, and maintenance of the collections of the Museum; and (B)solicit, accept, use, and dispose of gifts, bequests, and devises of personal and real property for the purpose of aiding and facilitating the work of the Museum.
					(c)Composition and appointment
 (1)In generalThe Board of Trustees shall be composed of not more than 19 voting members as provided under paragraph (2).
 (2)Voting membersThe Board of Trustees shall include the following voting members: (A)The Secretary of the Smithsonian Institution.
 (B)The Under Secretary of Museums and Research of the Smithsonian Institution. (C)One member of the Board of Regents, appointed by the Board of Regents.
 (D)Two Members of Congress, one from each political party, designated by the Congressional Hispanic Caucus and the Congressional Hispanic Conference.
 (E)Fourteen individuals who shall be appointed by the Board of Regents after taking into consideration—
 (i)efforts to have a politically and geographically diverse representation on the Board of Trustees reflecting States and territories with significant Latino populations;
 (ii)individuals recommended by members of the Board of Trustees; and (iii)individuals recommended by organizations and entities that are committed to the advancement of knowledge of Latino life, art, history, and culture.
 (3)Initial appointmentsThe Board of Regents shall make initial appointments to the Board of Trustees under paragraph (2) not later than 180 days after the date of enactment of this Act.
				(d)Terms of service
 (1)In generalExcept as provided in this subsection, each appointed member of the Board of Trustees shall be appointed for a term of 3 years.
 (2)Initial appointeesAs designated by the Board of Regents at the time of appointment, of the voting members first appointed under subparagraph (E) of subsection (c)(2)—
 (A)five members shall be appointed for a term of 1 year; (B)five members shall be appointed for a term of 2 years; and
 (C)four members shall be appointed for a term of 3 years. (3)ReappointmentA member of the Board of Trustees may be reappointed, except that no individual may serve on the Board of Trustees for a total of more than 2 full terms. For purposes of this paragraph, the number of terms an individual serves on the Board of Trustees shall not include any portion of a term for which an individual is appointed to fill a vacancy under paragraph (4)(B).
				(4)Vacancies
 (A)In generalA vacancy on the Board of Trustees— (i)shall not affect the powers of the Board of Trustees; and
 (ii)shall be filled in the same manner as the original appointment was made. (B)TermAny member of the Board of Trustees appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term.
					(e)Compensation
 (1)In generalExcept as provided in paragraph (2), a member of the Board of Trustees shall serve without pay. (2)Travel expensesA member of the Board of Trustees shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board of Trustees.
 (f)ChairpersonBy a majority vote of its voting members, the Board of Trustees shall elect a chairperson from its members.
			(g)Meetings
 (1)In generalThe Board of Trustees shall meet at the call of the chairperson or on the written request of a majority of the voting members of the Board of Trustees, but not fewer than twice each year.
 (2)Meeting formatRegularly scheduled meetings and special meetings may be conducted in-person, telephonically, electronically, or by any means appropriate as determined by the chairperson.
 (h)QuorumA majority of the voting members of the Board of Trustees holding office shall constitute a quorum for the purpose of conducting business, but a lesser number may receive information on behalf of the Board of Trustees.
			6.Director and staff of museum
			(a)Director
 (1)In generalThe Museum shall have a Director who shall be appointed by the Secretary in consultation with the Board of Trustees. The Secretary may appoint an interim Director to oversee the initial activity of establishing the Museum until a permanent Director is selected.
 (2)DutiesThe Director shall manage the Museum subject to the policies of the Board of Regents and the Board of Trustees.
 (b)StaffThe Secretary may appoint 2 additional employees to serve under the Director, except that such additional employees may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
 (c)PayThe employees appointed by the Secretary under subsection (b) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
			7.Educational and liaison programs
			(a)In general
 (1)Programs authorizedThe Director of the Museum may carry out educational and liaison programs in support of the goals of the Museum.
 (2)Specific activitiesIn carrying out this section, the Director shall— (A)carry out educational programs relating to Latino life, art, history, and culture, including—
 (i)programs using digital, electronic, and interactive technologies; and (ii)programs carried out in collaboration with elementary schools, secondary schools, and postsecondary schools; and
 (B)consult with the Director of the Institute of Museum and Library Services concerning the grant programs carried out under subsection (b).
 (b)Grant programsNotwithstanding any other provision of law, the Director of the Institute of Museum and Library Services, in consultation with the Museum Director, is authorized to use funds from the appropriations account appropriated under the heading Office of Museum and Library Services: Grants and administration under the heading Institute of Museum and Library Services to award grants in accordance with the purposes described in section 4(b).
			8.National museum of the American Latino building and support facilities
			(a)In General
				(1)Location
 (A)In generalNot later than 24 months after the date of the enactment of this Act, the Board of Regents shall designate a site for the Museum.
 (B)Sites for considerationIn designating a site under subparagraph (A), the Board of Regents shall select from among the following sites in the District of Columbia:
 (i)The Arts and Industries Building of the Smithsonian Institution, located on the National Mall at 900 Jefferson Drive, Southwest, Washington, District of Columbia.
 (ii)A vacant area bounded by Independence Avenue, Jefferson Drive, Raoul Wallenberg Place, and 14th Street Southwest, currently under the jurisdiction of the National Park Service.
 (iii)The area bounded by 3rd Street and 1st Street, Northwest, and Constitution Avenue and Pennsylvania Avenue, Northwest, as measured from curb to curb, currently under the jurisdiction of the Architect of the Capitol.
 (iv)The facility and grounds on the National Mall between 12th and 14th Streets, Southwest, and Jefferson Drive and Independence Avenue, Southwest, currently under the jurisdiction of the Department of Agriculture.
 (v)Any other appropriate location as identified by the Board of Trustees or Board of Regents. (C)Transfer to Smithsonian InstitutionExcept with respect to a site described in clause (i) of subparagraph (B), if the site designated for the Museum is in an area that is under the administrative jurisdiction of another Federal entity, as soon as practicable after the date on which the designation is made, the head of the Federal entity shall transfer to the Smithsonian Institution administrative jurisdiction over the area selected for the site of the Museum.
 (D)ConsultationThe Board of Regents shall carry out its duties under this paragraph in consultation with the following:
 (i)The Chair of the National Capital Planning Commission. (ii)The Chair of the Commission of Fine Arts.
 (iii)The Chair and Vice Chair of the Commission referred to in section 9. (iv)The Chair of the Building and Site Subcommittee of the Commission referred to in section 9.
 (v)The Chair and ranking minority member of each of the following Committees: (I)The Committee on Rules and Administration of the Senate.
 (II)The Committee on House Administration of the House of Representatives. (III)The Committee on Transportation and Infrastructure of the House of Representatives.
 (IV)The Committee on Appropriations of the House of Representatives. (V)The Committee on Appropriations of the Senate.
 (vi)The Architect of the Capitol. (2)Construction of buildingThe Board of Regents, in consultation with the Board of Trustees, the National Park Service, the Architect of the Capitol, the Capitol Police, the Commission of Fine Arts, the National Capitol Planning Commission, and with other appropriate Federal and local agencies is authorized to prepare plans, design, and construct a building or modify an existing building for the Museum, which shall be located at the site selected by the Board of Regents under this subsection.
				(3)Nonapplicability of provisions relating to monuments, commemorative, and other works on the
 national mallChapter 89 of title 40, United States Code, shall not apply with respect to the Museum. (b)Cost sharingThe Board of Regents shall pay—
 (1)50 percent of the costs of carrying out this section from Federal funds; and (2)50 percent of the costs of carrying out this section from non-Federal sources.
 9.Consideration of recommendations of commissionIn carrying out their duties under this Act, the Board of Trustees and the Board of Regents shall take into consideration the reports and plans submitted by the Commission to Study the Potential Creation of a National Museum of the American Latino established under section 333 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 784).
 10.Congressional Budget Act complianceAuthority under this Act to enter into contracts or to make payments shall be effective in any fiscal year only to the extent provided in advance in an appropriations Act.
		11.Authorization of funding
 (a)Museum constructionNotwithstanding any other provision of law, the Board of Regents is authorized to allocate funds from the appropriations account appropriated under the heading Facilities Capital under the heading Smithsonian Institution for design, planning, and construction of the Museum established by this Act.
 (b)Museum operationNotwithstanding any other provision of law, the Board of Regents is authorized to allocate funds from the appropriations account appropriated under the heading Salaries and Expenses under the heading Smithsonian Institution for the operation of the Museum established by this Act.
 (c)Use of funds for fundraisingAmounts appropriated pursuant to the authorization under this section may be used to conduct fundraising in support of the Museum from private sources.
			